Citation Nr: 1609839	
Decision Date: 03/11/16    Archive Date: 03/22/16

DOCKET NO.  14-20 437	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Whether new and material evidence has been received to reopen a claim for service connection for cone rod dystrophy, previously diagnosed as hypoplastic optic nerves with refractive error bilaterally, to include as secondary to herbicide exposure (hereinafter referred to as an eye disorder). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Leifert, Associate Counsel



INTRODUCTION

The Veteran had active military duty from March 1968 to August 1977, including service in the Republic of Vietnam.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. 

The issue of service connection for an eye disorder on a de novo basis is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

New evidence that tends to substantiate the claim of service connection for an eye disorder has been received since a final April 2009 rating decision denied reopening that claim.


CONCLUSION OF LAW

New and material evidence has been received, and the claim of service connection for an eye disorder is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA has certain duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  Regarding the claim to reopen service connection for an eye disorder, as the instant decision reopens that claim and remands for further development, no further discussion of VA's compliance with its notification and assistance duties is required at this time.

A decision of the RO becomes final and is not subject to revision on the same factual basis unless a notice of disagreement is filed within one year of the notice of the decision, or new and material evidence is received during the appeal period after the decision.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.156(b), 20.302, 20.1103 (2015).  If a claim of entitlement to service connection has been previously denied and that decision became final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C.A. § 5108 (West 2014); see Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

VA must review all of the evidence submitted since the last final rating decision in order to determine whether the claim may be reopened.  See Hickson v. West, 12 Vet. App. 247, 251 (1999).  For purposes of determining whether new and material evidence has been received to reopen a finally adjudicated claim, the recently submitted evidence will be presumed credible.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

If new and material evidence is received during an applicable appeal period following a RO decision (one year for a rating decision and 60 days for a statement of the case) or prior to an appellate (Board) decision (if an appeal was timely filed), the new and material evidence will be considered as having been filed in connection with the claim that was pending at the beginning of the appeal period.  Young v. Shinseki, 22 Vet. App. 461, 466 (2009); 38 C.F.R. § 3.156(b).

New evidence is defined as existing evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2015).

The Veteran filed his initial claim for service connection for an eye disorder in November 1986.  The AOJ denied service connection for that claim in October 1990 because there was no causal relationship between the Veteran's in-service hemorrhage in the right eye and his then diagnosed bilateral hypoplastic optic nerve disorder.

The Veteran filed to reopen his claim in August 2008, and the AOJ denied to reopen the claim in April 2009 because the Veteran had not submitted new and material evidence.  The Veteran was notified of the decision in a written letter that same month.  No notice of disagreement or any new and material evidence was received following the April 2009 rating decision until the Veteran filed his petition to reopen in August 2010.

As no new and material evidence was received within the appeal period following the April 2009 rating decision, that decision became final.  See 38 C.F.R. § 3.156(b); Buie v. Shinseki, 24 Vet. App. 242, 252 (2010).  Additionally, the Veteran did not submit any notice of disagreement in response to the April 2009 rating decision within one year of the April 2009 notification letter.  Therefore, the April 2009 rating decision is considered final, and new and material evidence is required to reopen the claim of service connection for an eye disorder.  See 38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156; Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).

Evidence of record in April 2009 included the Veteran's service treatment records (STRs), review of which showed uncorrected vision acuity of 20/400 in the right eye and 20/200 in the left eye, and corrected vision acuity of 20/30 in the right eye and 20/40 in the left eye at entrance.  Records reflected that the Veteran was treated for a large pre-retinal hemorrhage in the temporal macula in 1976, which later resolved without any residuals.  Corrected right eye vision acuity at the time of the hemorrhage was 20/30.  A separation report of medical examination showed the same uncorrected visual acuity as at entrance with corrected acuity of 20/40 in the right eye and 20/25 in the left eye.  A VA examination in September 1990 gave a history of hemorrhage in the right eye after an injury some 10 years prior, as well as lazy eye and poor eye vision since childhood.  The examiner's impression was poor vision bilaterally with congenital defect due to hypoplastic optic nerves, and no residuals from the Veteran's hemorrhage.  VA treatment records revealed continuous treatment for poor eye vision bilaterally, with no etiology for the increasing vision problems.  In January 2008, the Veteran was diagnosed with cone rod dystrophy "or hereditary problem" with a long history of poor eye vision without etiology.

Relevant evidence added to the record more than one year since the RO's April 2009 rating decision includes a VA eye examination in March 2011, which diagnosed the Veteran with cone rod dystrophy bilaterally.  The VA examiner stated that he could not resolve whether the "cone rod dystrophy is the same [eye disorder] noted during service without [resorting] to mere speculation."  The examiner commented that the Veteran's STRs noted that a "central scotoma with decreased vision [bilaterally] was cause by retinal hemorrhage of unknown etiology."  The examiner noted that the Veteran's field of vision improved as the hemorrhage resolved, but that there was a slight worsening in vision acuity.  He explained that cone rod dystrophy "is a genetic condition in which cones and rods breakdown and as result causes decrease in vision and visual field."  He opined that "with the vision after hemorrhage being 20/30 [he could not] determine without resort to mere speculation if [decreased] vision was caused by hemorrhage or the development of cone rod dystrophy." 

In this case, the Board notes that the evidence, in the form of a March 2011 VA examination, is "new" in the sense that it was not previously considered by agency decision-makers in the April 2009 rating decision.  The Board also finds that the newly submitted evidence is not cumulative or duplicative of evidence previously considered and is thus "material" for purposes of reopening the Veteran's claim.  Here, the VA examiner opines that "with the vision after hemorrhage being 20/30 [he could not] determine without resort to mere speculation if decrease vision was caused by hemorrhage or the development of cone rod dystrophy."  Thus, the Board finds that new and material evidence with a reasonable possibility of substantiating the Veteran's claim of service connection for an eye disorder has been received, and that claim is reopened.  See 38 C.F.R. § 3.156(a); Shade v. Shinseki, 24 Vet. App. 110, 117 (2010) (medical evidence which indicates that a medical opinion is warranted is sufficient to reopen a claim).


ORDER

New and material evidence to reopen a claim of service connection for an eye disorder has been received.


REMAND

In light of the Board's conclusion that the claim for entitlement to service connection for an eye disorder is reopened, the claim must be considered on a de novo basis.  The Board finds that additional evidentiary development is necessary before a decision can be reached on the merits of the claim.

In the most recent March 2011 VA examination, the examiner diagnosed the Veteran with cone rod dystrophy and stated that he could not determine whether the Veteran's decreased visual acuity was caused by his in-service hemorrhage or the development of his cone rod dystrophy.  However, the examiner did not provide a rationale as to why any determination would be mere speculation, or what evidence, testing, or information would be needed to determine whether the Veteran's decreased visual acuity is due to his in-service hemorrhage or the development of his cone rod dystrophy.  The Board notes that although the March 2011 VA examination was ordered in error, once VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Thus, the Board finds that the VA medical opinion is inadequate, and remand is necessary to obtain a new VA examination with an ophthalmologist in order to obtain an adequate examination and medical opinion regarding the etiology of the Veteran's eye disorder.  See 38 C.F.R. § 4.2 (2015) (where an examination report does not contain sufficient detail, it is inadequate for evaluation purposes); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008) (a medical examination report must contain clear conclusions with supporting data and a reasoned medical explanation connecting the two); Woehlaert v. Nicholson, 21 Vet. App. 456, 464 (2007), citing Barr, 21 Vet. App. at 31.

Moreover, in an April 2009 VA Form 21-4138, Statement in Support of Claim, the Veteran stated he was in receipt of Social Security Administration (SSA) benefits and submitted a Release of Information form asking VA to obtain his SSA records in support of his claim for unemployability.  As the SSA records may contain documents pertinent to his current claim for service connection for an eye disorder, the Boards finds that a remand is necessary for VA to fulfill its duty to assist.  
On remand, the Veteran should be asked to provide any information regarding any private treatment he may also be receiving.  See 38 U.S.C.A. § 5103A(b), (c); 38 C.F.R. § 3.159(b); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).  

Accordingly, the case is REMANDED for the following action:

1.  Obtain any relevant VA treatment records from Gainesville VA Medical Center (VAMC), or any other VA medical facility that may have treated the Veteran, and associate those documents with the claims file.

2.  Ask the Veteran to identify any private treatment that he may have had for his eye disorder that is not already of record, to include any and all treatment since discharge from service.  After securing the necessary releases, attempt to obtain and associate those identified treatment records with the claims file.  If any identified records cannot be obtained and further attempts would be futile, such should be noted in the claims file, and the Veteran should be notified so that he can make an attempt to obtain those records on his own behalf.

3.  Obtain from the Social Security Administration the records pertinent to the Veteran's claim for SSA disability benefits as well as the medical records relied upon in considering that claim.  Any negative search should be noted in the record and communicated to the Veteran.  Additionally, in the event of a negative search, if it is determined that additional research requests would be futile, then a memorandum of unavailability should be drafted and added to the record.

4.  Schedule the Veteran for a VA eye examination with an ophthalmologist in order to determine the nature and etiology of any eye disorder other than presbyopia and myopia.  The claims folder must be made available to and be reviewed by the examiner in conjunction with the examination.  All tests deemed necessary should be conducted.

After review of the claims file and examination of the Veteran, the examiner should identify all eye disorders other than presbyopia and myopia.

The examiner should then provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that any eye disorders other than presbyopia and myopia found began in service, were caused by service, or are otherwise related to service, to include as secondary to herbicide exposure.  

If it is not possible to provide the requested opinion without resort to speculation, the examiner should state why speculation would be required in this case (e.g., if the requested determination is beyond the scope of current medical knowledge, actual causation cannot be selected from multiple potential causes, etc.).  If there are insufficient facts or data within the claims file, the examiner should identify the relevant testing, specialists' opinion or other information needed to provide the requested opinion. 

All opinions should be supported by a clear rationale, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  The claims folder must be provided to the examiner for review.  The examiner must state in the examination report that the claims folder has been reviewed.

5.  Following any additional indicated development, the AOJ should review the claims file and readjudicate the Veteran's claim of service connection for an eye disorder.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 





action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Thomas H. O'Shay
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


